Citation Nr: 0727730	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to August 21, 
2000, for the grant of service connection for residuals of a 
boil of the neck, characterized as chronic abscess.

2.  Entitlement to an effective date prior to November 30, 
2001, for the grant of service connection for headaches. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a compensable rating for headaches.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a boil of the neck, characterized as chronic 
abscess.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to July 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The service connection and increased rating claims are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  On July 17, 1973, the RO received a claim for service 
connection for residuals of a boil of the neck; prior to that 
date, the record did not contain any statement from the 
veteran evidencing an intent to apply for VA benefits for 
residuals of a boil of the neck.

2.  By letter dated in August 1973, the RO informed the 
veteran that he was previously rated service connection for 
his neck condition.

3.  The veteran's initial claim seeking service connection 
for headaches was received on November 30, 2001, more than a 
year after his separation from active duty. 


CONCLUSIONS OF LAW

1.  An earlier effective date of July 17, 1973 is warranted 
for the grant of service connection for residuals of a boil 
of the neck, characterized as chronic abscess.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2006).

2.  An effective date prior to November 30, 2001, is not 
warranted for the award of service connection for headaches.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.151; 3.155, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the veteran's claims for earlier effective dates, 
he did not receive specific notice prior to the July 2002 and 
April 2003 rating decisions on appeal about what was required 
to establish effective dates of awards.  However, the purpose 
of this notice was fulfilled when service connection for 
headaches and service connection for residuals of a boil of 
the neck were granted and effective dates were assigned.  A 
July 2004 statement of the case advised him of the criteria 
regarding effective dates and readjudicated the matters.  See 
38 U.S.C.A. § 7105; Dingess/Hartman v. Nicholson, 19 Vet.  
App. 473, 490-91 (2006).  The veteran is exercising the 
opportunity to contest the effective dates assigned, and is 
not prejudiced by any notice deficiency (including in timing) 
earlier in the process.

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
Notably, the effective date of an award generally is governed 
by what is already in the record (including constructively of 
record), and when it was received.  VA's duty to assist is 
also met.  Accordingly, the Board will  address the merits of 
the claims. 

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim includes any 
communication or action that indicates an intent to apply for 
VA benefits and identifies the benefit sought.  Such 
communication can be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  Id.  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157.

A.  Residuals of a Boil

The veteran's service medical records show that a boil on his 
neck was treated by incision and draining on two occasions in 
September 1969.

In August 1970 and May 1971 respectively, the veteran filed 
claims of service connection for a right finger disability 
and a rash or skin irritation over his entire body.  He did 
not submit any statements or evidence regarding any symptoms 
of residuals of a boil. 

A July 1971 rating decision awarded service connection and a 
noncompensable evaluation for residuals of pseudofolliculitis 
barbae of the neck.

On July 17, 1973, the RO received a claim (VA Form 21-526) 
for service connection for residuals of an boil of the back 
of the neck.  He indicated that the boil had become infected 
and was treated by incision and draining.
By letter dated in August 1973, the RO informed the veteran 
that he was "previously rated service connection for [his] 
neck condition."

In an August 2000 statement, the veteran reported that during 
service, he was bitten by a mosquito on the back of his neck.  
The bite grew to the size of a baseball and became infected, 
at which point it was drained.  The RO has treated this 
statement as an informal claim for the currently assigned 
effective date for the veteran's service-connected residuals 
of an boil of the back of the neck (characterized as chronic 
abscess). 

The Board finds that the VA Form 21-526 received on July 17, 
1973, was a formal claim of service connection for residuals 
of a boil of the back of the neck (characterized as chronic 
abscess).  In response to this claim, the RO advised the 
veteran that service connection already had been awarded for 
his claimed neck disability.  Therefore, the Board finds that 
the proper effective date for the award of service connection 
for residuals of a boil of the neck, characterized as chronic 
abscess, is the date of receipt of the veteran's initial 
claim seeking that benefit, July 17, 1973.

The evidence does not show that the veteran filed a claim 
seeking service connection for residuals of a boil of the 
neck within one year after his separation from service or at 
any time prior to July 17, 1973; therefore, an effective date 
prior to July 17, 1973 is not warranted.  38 C.F.R. 
§ 3.400(b)(2)(i).

B.  Headaches

On November 30, 2001, the RO received a statement from the 
veteran wherein he claimed that his service-connected 
residuals of a boil were more disabling than currently 
evaluated.  Specifically, he complained of associated neck 
pain and headaches.

A March 2003 VA examination report notes findings of 
cervicogenic headaches, not prostrating every day, and 
cervical spine pathology secondary to an abscess formation of 
the neck.
By April 2003 rating decision, the RO granted service 
connection (and a noncompensable rating) for headaches as 
secondary to residuals of a boil of the neck, effective 
November 30, 2001.

In May 2003, the veteran alleged that the effective date for 
the award of service connection for headaches should be 1970, 
"the date of [his] original claim."  

While the Board acknowledges the veteran's contention that 
his headaches existed prior to his November 2001 claim, there 
is no provision in the law for awarding an earlier effective 
date based on this assertion.  The veteran's (informal) claim 
for service connection for headaches was not  received until 
November 30, 2001, and the claims file does not contain any 
communication from the veteran or his representative which 
may be reasonably construed as a formal or informal claim of 
service connection for headaches received prior to that date.  
See 38 C.F.R. §§ 3.151, 3.155.  Thus, the evidence also does 
not show the veteran filed a claim seeking service connection 
for headaches within one year after his separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).

The Board has also considered the provisions of 38 C.F.R. § 
3.157(b)(1), under which the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  As previously noted, the provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.

Although an October 2000 VA emergency room report included a 
diagnosis of headaches, this examination report cannot 
constitute an informal claim for service connection as the 
treatment occurred more than a year prior to the veteran's 
claim specifying the benefit sought.  38 C.F.R. 
§ 3.157(b)(1).

Accordingly, the appeal seeking an earlier effective date for 
the award of service connection for headaches must be denied.  
ORDER

An effective date of July 17, 1973 is granted for the award 
of service connection for residuals of a boil of the neck, 
characterized as chronic abscess.

An effective date prior to November 30, 2001, for the award 
of service connection for headaches is denied. 


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his remaining claims.

Regarding the claim of service connection for a low back 
disability, the veteran has testified that he has had a low 
back disability since service.  His service medical records 
reveal that he was seen in February 1969 with complaints of 
back pain.  The diagnosis was mild strain.  Post-service 
medical evidence includes reports of occupational injury from 
November 1989, January 1994 and April 1995; all these report 
note that the veteran injured his low back.  A July 2001 VA 
examination report notes a diagnosis of chronic lumbosacral 
strain/sprain syndrome.  The examiner did not offer an 
opinion as to the etiology of the veteran's current low back 
disability.  Therefore, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Regarding the increased rating claims, the Board notes that 
during a May 2007 Travel Board hearing the veteran testified 
that he continues to receive weekly medical treatment at the 
Philadelphia VA Medical Center (VAMC).  While some of these 
records have been associated with the veteran's claims files, 
it appears these records are incomplete.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran an 
appropriate VCAA notice letter complying 
with the holdings of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then obtain copies of 
all outstanding, relevant VA treatment 
records from the Philadelphia VAMC for 
the period since September 2005.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of his low back disability.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
Based upon the examination results and 
the review of the medical evidence in the 
claims file, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that any 
current low back disability began during, 
or is causally related to, service (as 
opposed to any post-service accident or 
injury).  The rationale for the opinion 
must be explained.

4.  Then, the RO should undertake any 
other development deemed warranted, to 
include ordering any examinations deemed 
necessary, with regard to the ratings for 
headaches and residuals of a boil of the 
neck.

5.  The RO should then readjudicate the 
service connection and increased rating 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


